Name: Decision of the EEA Joint Committee No 54/1999 of 30Ã April 1999 amending Annex X (audiovisual services) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  business organisation;  executive power and public service;  civil law;  information and information processing
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(09)Decision of the EEA Joint Committee No 54/1999 of 30 April 1999 amending Annex X (audiovisual services) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0013 - 0014Decision of the EEA Joint CommitteeNo 54/1999of 30 April 1999amending Annex X (audiovisual services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex X to the Agreement was amended by Decision No 79/96 of the EEA Joint Committee of 13 December 1996(1).(2) Council Recommendation 98/560/EC of 24 September 1998 on the development of the competitiveness of the European audiovisual and information services industry by promoting national frameworks aimed at achieving a comparable and effective level of protection of minors and human dignity(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be added after point 2 (Council Resolution 94/C 181/02) in Annex X to the Agreement:"3. 398 X 0560: Council Recommendation 98/560/EC of 24 September 1998 on the development of the competitiveness of the European audiovisual and information services industry by promoting national frameworks aimed at achieving a comparable and effective level of protection of minors and human dignity (OJ L 270, 7.10.1998, p. 48)."Article 2The texts of Recommendation 98/560/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 100, 17.4.1997, p. 68.(2) OJ L 270, 7.10.1998, p. 48.